
	
		II
		Calendar No. 312
		111th CONGRESS
		2d Session
		S. 443
		[Report No. 111–161]
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2009
			Mrs. Murray (for herself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			March 10, 2010
			Reported by Mr. Dorgan,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To transfer certain land to the United States to be held
		  in trust for the Hoh Indian Tribe, to place land into trust for the Hoh Indian
		  Tribe, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hoh Indian Tribe Safe Homelands
			 Act.
		2.Findings
			(a)FindingsCongress
			 finds the following:
				(1)The Hoh Indian
			 Reservation, located along the Hoh River and the Pacific Ocean in a remote
			 section of Jefferson County, Washington, is the homeland of the Hoh Indian
			 Tribe, a federally recognized Indian tribe.
				(2)Established by
			 Executive Order in 1893, the Reservation is approximately one square mile, but
			 its habitable acreage has been reduced over time due to storm surges, repeated
			 flooding and erosion, and lack of river dredging.
				(3)Due to its
			 location along the river and ocean and frequent torrential rains, 90 percent of
			 the Reservation is located within a flood zone and, in fact, has flooded
			 repeatedly over the last five years. In addition, 100 percent of the
			 Reservation is within a tsunami zone, leaving most of the Reservation unfit for
			 safe occupation.
				(4)The Tribe has
			 repeatedly suffered from serious flood and wind damage to homes, tribal
			 buildings, and utility infrastructure that have caused significant damage and
			 resulted in critical safety and environmental hazards.
				(5)Federal agencies
			 such as the Bureau of Indian Affairs, the Department of Housing and Urban
			 Development, and the Federal Emergency Management Agency have limited authority
			 to assist the Tribe with housing and other improvements and services due to the
			 dangerous and unsustainable location of the Reservation.
				(6)The Tribe has
			 purchased from private owners near the Reservation approximately 260 acres of
			 land in order to move key infrastructure out of the flood zone.
				(7)In addition, the
			 State of Washington’s Department of Natural Resources has transferred ownership
			 of 160 acres of land to the Tribe.
				(8)An approximately
			 37 acre parcel of logged land, administered by the National Park Service, lies
			 between the current Reservation land and those lands acquired by the Tribe, and
			 the only road accessing the Reservation crosses this parcel.
				(9)Together, the
			 lands described in paragraphs 6, 7, and 8 would constitute a contiguous parcel
			 for the Reservation and would create a safe area for members of the Tribe to
			 live and rebuild their community.
				3.DefinitionsFor the purposes of this Act—
			(1)the term
			 Federal land mean the Federal lands described in section
			 4(c)(2);
			(2)the term
			 Reservation means the reservation of the Hoh Indian Tribe;
			(3)the term
			 Secretary means the Secretary of the Interior; and
			(4)the term Tribe means the Hoh
			 Indian Tribe, a federally recognized Indian tribe.
			4.Transfer of lands
			 to be held in trust as part of the tribe’s reservation; placement of other land
			 into trust
			(a)In
			 generalThe Secretary shall transfer to the Tribe all right,
			 title, and interest of the United States in and to the Federal land. Such land
			 shall be held in trust by the United States for the benefit of the Tribe. Such
			 land shall be excluded from the boundaries of Olympic National Park. At the
			 request of the Tribe, at the time of transfer of the Federal land, the
			 Secretary shall also place into trust for the benefit of the Tribe the
			 non-Federal land owned by the Tribe and described in subsection (c)(1).
			(b)ReservationLand
			 taken into trust for the Tribe pursuant to subsection (a) shall be part of the
			 Reservation
			(c)Description of
			 landsThe land to be transferred and held in trust under
			 subsection (a) is the land generally depicted on the map titled H.R. ___
			 Hoh Indian Tribe Safe Homelands Act, and dated _________ and further
			 described as—
				(1)the non-Federal
			 land owned by the Hoh Tribe; and
				(2)the Federal land
			 administered by the National Park Service, located in Section 20, Township 26N,
			 Range 13W, W.M. South of the Hoh River.
				(d)Availability of
			 mapNot later than 120 days after the completion of the land
			 transfer of Federal land under this section, the Secretary shall make the map
			 available to the appropriate agency officials and congressional committees. The
			 map shall be available for public inspection in the appropriate offices of the
			 Secretary.
			(e)Congressional
			 intentIt is the intent of Congress that—
				(1)the condition of
			 the Federal land at the time of the transfer under this section should be
			 preserved and protected;
				(2)that the natural environment existing on
			 the Federal land at the time of the transfer under this section should not be
			 altered, except as described in this Act; and
				(3)the Tribe and the
			 National Park Service shall work cooperatively on issues of mutual concern
			 related to this Act.
				5.Preservation of
			 existing condition of federal land; terms of conservation and use in connection
			 with land transfer
			(a)Restrictions on
			 useThe use of the Federal land transferred pursuant to section 4
			 is subject to the following conditions:
				(1)No commercial,
			 residential, industrial, or other buildings or structures shall be placed on
			 the Federal land being transferred and placed into trust. The existing road may
			 be maintained or improved, but no major improvements or road construction shall
			 occur on the lands.
				(2)In order to
			 maintain its use as a natural wildlife corridor and to provide for protection
			 of existing resources, no logging or hunting shall be allowed on the
			 land.
				(3)The Tribe may
			 authorize tribal members to engage in ceremonial and other treaty uses of these
			 lands and existing tribal treaty rights are not diminished by this Act.
				(4)The Tribe shall
			 survey the boundaries of the Federal land and submit the survey to the National
			 Park Service for review and concurrence.
				(b)Cooperative
			 effortsCongress urges the Secretary and the Tribe to enter into
			 written agreements on the following:
				(1)Upon completion of
			 the Tribe’s proposed emergency fire response building, Congress urges the
			 parties to work toward mutual aid agreements.
				(2)The National Park
			 Service and the Tribe shall work collaboratively to provide opportunities for
			 the public to learn more about the culture and traditions of the Tribe.
				(3)The land may be
			 used for the development of a multi-purpose, non-motorized trail from Highway
			 101 to the Pacific Ocean. The parties agree to work cooperatively in the
			 development and placement of such trail.
				6.Hoh Indian
			 reservationAll lands taken
			 into trust by the United States under this Act shall be a part of the Hoh
			 Indian Reservation.
		7.Gaming
			 prohibitionNo land taken into
			 trust for the benefit of the Hoh Indian Tribe under this Act shall be
			 considered Indian lands for the purpose of the Indian Gaming Regulatory Act (25
			 U.S.C. 2701 et seq.).
		
	
		1.Short titleThis Act may be cited as the Hoh
			 Indian Tribe Safe Homelands Act.
		2.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means the approximately
			 37-acre parcel of land—
				(A)administered by the
			 National Park Service;
				(B)located in sec. 20, T.
			 26N, R. 13W, W.M., south of the Hoh River; and
				(C)depicted on the
			 Map.
				(2)MapThe
			 term Map means the map entitled Hoh Indian Tribe Safe
			 Homelands Act Land Acquisition Map and dated May 14, 2009.
			(3)Non-Federal
			 landThe term non-Federal land means the
			 approximately 434 acres of land—
				(A)owned by the Tribe;
			 and
				(B)depicted on the
			 Map.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)TribeThe
			 term Tribe means the Hoh Indian Tribe.
			3.Land taken into trust
			 for benefit of Tribe
			(a)Federal land
				(1)In
			 generalEffective beginning on the date of enactment of this
			 Act—
					(A)all right, title, and
			 interest of the United States in and to the Federal land are considered to be
			 held in trust by the United States for the benefit of the Tribe, without any
			 action required to be taken by the Secretary; and
					(B)the Federal land shall be
			 excluded from the boundaries of Olympic National Park.
					(2)Survey by
			 Tribe
					(A)In
			 generalThe Tribe shall—
						(i)conduct a survey of the
			 boundaries of the Federal land; and
						(ii)submit the survey to the
			 Director of the National Park Service for review and concurrence.
						(B)Action by
			 DirectorNot later than 90 days after the date on which the
			 survey is submitted under subparagraph (A)(ii), the Director of the National
			 Park Service shall—
						(i)complete the review of
			 the survey; and
						(ii)provide to the Tribe a
			 notice of concurrence with the survey.
						(C)Availability of
			 surveyNot later than 120 days after the date on which the notice
			 of concurrence is provided to the Tribe under subparagraph (B)(ii), the
			 Secretary shall—
						(i)submit a copy of the
			 survey to the appropriate committees of Congress; and
						(ii)make the survey
			 available for public inspection at the appropriate office of the
			 Secretary.
						(b)Non-Federal
			 land
				(1)In
			 generalOn fulfillment of each condition described in paragraph
			 (2), the Secretary shall take the non-Federal land into trust for the benefit
			 of the Tribe.
				(2)ConditionsThe
			 conditions referred to in paragraph (1) are that—
					(A)the Secretary shall
			 conduct an assessment of the nature and extent of the liabilities and potential
			 liabilities resulting from hazardous substances or other environmental risks
			 associated with the non-Federal land; and
					(B)the Tribe shall—
						(i)convey to the Secretary
			 all right, title, and interest in and to the non-Federal land;
						(ii)submit to the Secretary
			 a request to take the non-Federal land into trust for the Tribe; and
						(iii)carry out such
			 activities as are necessary to remediate any liability or potential liability
			 assessed under subparagraph (A).
						(c)Congressional
			 intentIt is the intent of Congress that—
				(1)the condition of the
			 Federal land as in existence on the date of enactment of this Act should be
			 preserved and protected;
				(2)the natural environment
			 existing on the Federal land on the date of enactment of this Act should not be
			 altered, except as otherwise provided by this Act; and
				(3)the Tribe and the
			 National Park Service should work cooperatively regarding issues of mutual
			 concern relating to this Act.
				(d)Availability of
			 MapAs soon as practicable after the date of enactment of this
			 Act, the Secretary shall make the Map available for public inspection at the
			 appropriate office of the Secretary.
			4.Use of Federal land by
			 Tribe; cooperative efforts
			(a)Use of Federal land by
			 Tribe
				(1)Restrictions on
			 useThe use of the Federal land by the Tribe shall be subject to
			 the following conditions:
					(A)Buildings and
			 structuresNo commercial, residential, industrial, or other
			 building or structure shall be constructed on the Federal land.
					(B)Natural condition and
			 environmentThe Tribe—
						(i)shall preserve and
			 protect the condition of the Federal land as in existence on the date of
			 enactment of this Act; and
						(ii)shall not carry out any
			 activity that would adversely affect the natural environment of the Federal
			 land, except as otherwise provided by this Act.
						(C)Logging and
			 huntingTo maintain use of the Federal land as a natural wildlife
			 corridor and provide for protection of existing resources of the Federal land,
			 no logging or hunting shall be allowed on the Federal land.
					(D)Roads
						(i)Routine
			 maintenanceRoutine maintenance may be conducted on the 2-lane
			 county road that crosses the Federal land as in existence on the date of
			 enactment of this Act.
						(ii)ExpansionThe
			 county road described in clause (i) may not be widened or otherwise
			 expanded.
						(iii)ReconstructionIf
			 the county road described in clause (i) is compromised due to a flood or other
			 natural or unexpected occurrence, the county road may be reconstructed to
			 ensure access to relevant areas.
						(iv)Other access
			 routesExcept as provided in clause (iii) and subsection (b)(2),
			 no other road or access route shall be permitted on the Federal land.
						(2)Uses approved by
			 treaty
					(A)In
			 generalThe Tribe may authorize any member of the Tribe to use
			 the Federal land for—
						(i)ceremonial purposes;
			 or
						(ii)any other activity
			 approved by a treaty between the United States and the Tribe.
						(B)No effect on treaty
			 rights of TribeNothing in this Act affects any treaty right of
			 the Tribe in existence on the date of enactment of this Act.
					(b)Cooperative
			 effortsThe Secretary and the Tribe—
				(1)shall enter into
			 cooperative agreements—
					(A)for joint provision of
			 emergency fire aid, on completion of the proposed emergency fire response
			 building of the Tribe; and
					(B)to provide opportunities
			 for the public to learn more regarding the culture and traditions of the
			 Tribe;
					(2)may develop and establish
			 on land taken into trust for the benefit of the Tribe pursuant to this Act a
			 multipurpose, nonmotorized trail from Highway 101 to the Pacific Ocean;
			 and
				(3)shall work cooperatively
			 on any other issues of mutual concern relating to land taken into trust for the
			 benefit of the Tribe pursuant to this Act.
				5.Treatment of trust land
			 as part of reservationAll
			 land taken into trust for the benefit of the Tribe pursuant to this Act shall
			 be a part of the reservation of the Tribe.
		6.Gaming
			 prohibitionThe Tribe may not
			 conduct on any land taken into trust pursuant to this Act any gaming
			 activities—
			(1)as a matter of claimed
			 inherent authority; or
			(2)under any Federal law
			 (including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) (including
			 any regulations promulgated by the Secretary or the National Indian Gaming
			 Commission pursuant to that Act)).
			
	
		March 10, 2010
		Reported with an amendment
	
